Citation Nr: 1101683	
Decision Date: 01/14/11    Archive Date: 01/20/11

DOCKET NO.  08-30 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for 
degenerative joint disease of the lumbosacral spine.

2.  Entitlement to service connection for lower extremity 
numbness, to include as secondary to service-connected 
degenerative joint disease of the lumbosacral spine.

3.  Entitlement to service connection for a dental disorder due 
to trauma for compensation purposes.

4.  Entitlement to service connection for a left eye disorder.

5.  Entitlement to service connection for left-sided numbness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to August 
1985.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.  The RO granted service connection for a low back 
disability and assigned a 10 percent rating effective April 29, 
2005, and denied service connection for lower extremity numbness, 
a left eye condition, a dental condition, and left-sided 
numbness.

A Travel Board hearing was held in April 2010 with the Veteran in 
Chicago, Illinois, before the undersigned Veterans Law Judge, who 
was designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the 
determination in this case.  A transcript of the hearing 
testimony is in the claims file.

In his April 2007 notice of disagreement (NOD), and at his April 
2010 Travel Board hearing, the Veteran indicated that he sought 
service connection for a right eye condition, not a left eye 
condition as adjudicated by the RO.  However, the Board also 
notes that the RO interpreted the Veteran's April 2007 NOD as a 
claim for service connection for a right eye condition, and that 
claim was adjudicated by the RO in a December 2008 rating 
decision.  Based on a review of the claims file, it does not 
appear that the Veteran initiated an appeal with respect to that 
claim, and therefore the Board does not have jurisdiction over 
the service connection claim for a right eye condition.  See 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.302 (2010).  
The December 2008 rating decision denying service connection for 
the right eye is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2010).  The Board 
has therefore construed the Veteran's testimony as a request to 
reopen the claim for service connection for a right eye 
condition.

The issue of reopening a previously denied claim for service 
connection for a right eye condition has been raised by the 
record, but has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  Further, as the Veteran clearly indicated at 
his personal hearing that he is not seeking service connection 
for a left eye disorder, that issue which has been certified to 
the Board for review must be dismissed.

The issue of an increased rating for degenerative joint disease 
of the lumbar spine, as well as the issues of service connection 
for lower extremity numbness and a dental condition, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, D.C.


FINDING OF FACT

In April 2010, prior to promulgation of a decision in the appeal, 
the Veteran and his representative indicated at a hearing before 
the Board that they would like to withdraw the appeal as to the 
issue of entitlement to service connection for left-sided 
numbness; at that hearing the Veteran also indicated that he was 
neither claiming nor appealing the issue of service connection 
for a left eye disorder.




CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal for the 
issues of entitlement to service connection for left-sided 
numbness and a left eye disorder have been met.  38 U.S.C.A. § 
7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the 
appellant or by his or her authorized representative.  38 C.F.R. 
§ 20.204.

In this case, prior to the promulgation of a decision in the 
appeal, the Veteran and his representative indicated at the 
hearing in April 2010 that they wanted to withdraw the issue of 
entitlement to service connection for left-sided numbness.  The 
Veteran also clearly indicated that he wanted to amend his claim 
for service connection for a left eye disorder because he was not 
claiming service connection for a left eye disorder but instead 
was seeking service connection for a right eye disorder.  As 
noted, above the issue of service connection for a right eye 
disorder must be referred to the RO for appropriate action as 
there is a prior final decision on that matter; it was clear, 
however, from the hearing testimony that there was no case or 
controversy with respect to the left eye disorder claim.  The 
Board notes that the hearing testimony of the Veteran and his 
representative was later reduced to writing and incorporated into 
the record in the form of a written transcript.  Therefore, the 
transcript of that hearing has been accepted as a withdrawal of 
those issues on appeal.  See Tomlin v. Brown, 5 Vet. App. 355 
(1993).  As such, the Veteran has withdrawn this appeal and, 
hence, there remain no allegations of errors of fact or law for 
appellate consideration as to the issues specified herein.  
Accordingly, the Board does not have jurisdiction to review the 
appeal for the issues of entitlement to service connection for 
left-sided numbness and a left eye disorder, and they are 
dismissed.


ORDER

The appeal regarding the Veteran's claims for entitlement to 
service connection for left-sided numbness and service connection 
for a left eye disorder is dismissed.


REMAND

With respect to the Veteran's remaining claims, the Board finds 
that additional development is warranted.

A.  Social Security Administration Records

At his April 2010 Travel Board hearing, the Veteran testified 
that he was receiving benefits from the Social Security 
Administration (SSA).  These SSA records have not been associated 
with the claims file.  SSA decisions are not controlling for VA 
purposes, but they are pertinent to the adjudication of a claim 
for VA benefits and VA has a duty to assist the Veteran in 
gathering such records.  See Murincsak v. Derwinski, 2 Vet. App. 
363, 370- 372 (1992) (concluding VA has a duty to obtain SSA 
records when it has actual notice that the veteran was receiving 
SSA benefits); See also Collier v. Derwinski, 1 Vet. App. 413 
(1991); Brown v. Derwinski, 2 Vet. App. 444 (1992).  The United 
States Court of Appeals for Veterans Claims (Court) has held that 
where SSA disability benefits have been granted, a remand to 
obtain SSA records is required.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187-88 (2002) (stating that "the possibility that 
the SSA records could contain relevant evidence . . . cannot be 
foreclosed absent a review of those records."). Thus, the Board 
finds that a remand for all medical records held by SSA is 
necessary.

B.  Private Treatment Records

At his April 2010 Travel Board hearing, the Veteran testified 
that he had recently been treated by Dr. J.H., a dentist.  Those 
records have not been associated with the claims file.  On 
remand, the Veteran should be afforded an opportunity to obtain 
and submit those records, or to provide VA with sufficient 
information to obtain those records on his behalf.

C.  VA Examinations

1.  Degenerative Joint Disease of the Lumbosacral Spine and Lower 
Extremity Numbness

VA's "duty to assist" requires a "thorough and contemporaneous 
medical examination" that is sufficient to ascertain the current 
level of disability.  Floyd v. Brown, 9 Vet. App. 88, 93 (1995).  
Here, the Veteran's most recent VA examination for his back was 
in July 2006.  During his April 2010 hearing, the Veteran's 
representative requested that a new examination be conducted 
essentially asserting that a more contemporaneous examination is 
warranted in light of the Veteran's current complaints.  
Therefore, the issue is remanded for a VA examination to 
ascertain the current severity level of the Veteran's service-
connected lumbar spine condition.

The Board notes that under the General Rating Formula for 
Diseases and Injuries of the Spine, associated neurologic 
abnormalities are to be rated separately under an appropriate 
diagnostic code.  See 38 C.F.R. § 4.71a.  The Veteran has 
asserted that his lower extremity numbness is secondary to his 
service-connected lumbar spine condition.  In a July 2006 VA 
examination, the examiner concluded that the Veteran's lower 
extremity numbness was not a result of his low back pain.  
However, in order to correctly assess the current severity level 
of the Veteran's lumbar spine condition under the applicable 
rating criteria, a new opinion should be obtained which states 
whether it is at least as likely as not that the Veteran's lower 
extremity numbness is secondary to his lumbar spine condition.

2.  Dental Condition

The Veteran has asserted that he has symptoms of a current dental 
disability as a result of trauma sustained in service.  Service 
treatment records dated January 1983 include dental entries 
reflecting trauma to the front of the mouth.  To date, no 
examination has been conducted with respect to this issue.  Such 
development is necessary if the information and evidence of 
record does not contain sufficient competent medical evidence to 
decide the claim, but contains:  (1) competent evidence of 
diagnosed disability or symptoms of disability, (2) establishes 
that the veteran suffered an event, injury or disease in service, 
or has a presumptive disease during the pertinent presumptive 
period, and (3) indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, or with 
another service-connected disability. 38 C.F.R. § 3.159(c)(4); 
see also McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) 
(noting that the third prong of 38 C.F.R. § 3.159(c)(4)(I), which 
requires that the evidence of record "indicate" that the 
claimed disability or symptoms may be associated with service, 
establishes a low threshold); see also Locklear v. Nicholson, 20 
Vet. App. 410 (2006).

On remand, the Veteran should be afforded a VA examination to 
determine the nature of his dental disability, and for an opinion 
as to whether it is at least as likely as not that such 
disability was incurred in or otherwise related to service.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should request, from the SSA, 
all records pertinent to the Veteran's claim 
for Social Security Administration disability 
benefits as well as medical records relied 
upon concerning that claim. If the search for 
such records has negative results, the AMC/RO 
should notify the Veteran and place a 
statement to that effect in the Veteran's 
claims file.

2.  The AMC/RO should request that the 
Veteran provide records of treatment for a 
dental disorder received from Dr. J.H., or 
that he provide information sufficient for VA 
to identify and request such records on his 
behalf, including the name and address of the 
treating physician, as well as dates of 
treatment.  If the physician indicates that 
such records require a signed release, the 
AMC/RO should secure such from the Veteran.  
All attempts to obtain these records should 
be documented in the claims file.  If the 
search for such records has negative results, 
the AMC/RO should notify the Veteran and 
place a statement to that effect in the 
Veteran's claims file.

3.  The Veteran should be scheduled for an 
appropriate VA examination, to include 
obtaining a complete history from the Veteran 
and a complete physical examination, in order 
to determine the current severity of his 
service-connected lumbar spine disability.  
Any tests deemed necessary should be 
conducted, and all clinical findings should 
be reported in detail.  The complete claims 
file, including a copy of this remand, must 
be provided to the examiner for review in 
conjunction with the examination.  All 
clinical and special test findings should be 
clearly documented, and pertinent orthopedic 
and neurological findings should be reported.  

The examination of the lumbar spine should 
include range of motion studies.  With regard 
to range of motion testing, the examiner 
should report at what point (in degrees) that 
pain is elicited as well as whether there is 
any other functional loss due to weakened 
movement, excess fatigability or 
incoordination.  The examiner should 
specifically state if ankylosis and muscle 
spasm are present.  The examiner should 
report any specific information as to the 
frequency and duration of incapacitating 
episodes in the past 12 months, and a 
description of all neurologic manifestations, 
to include, but not limited to, radiating 
pain into an extremity, bowel or bladder 
impairment, and sexual dysfunction.  

With respect to any ascertained neurologic 
manifestations, the examiner is requested to 
opine as to the etiology of such 
manifestations and, specifically, whether it 
is at least as likely as not that such 
manifestations are caused or permanently 
aggravated by the Veteran's service-connected 
lumbar spine disability.

Note: The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.

The examiner should review the entire record, 
including the statements of the Veteran, and 
provide a complete rationale for all opinions 
offered.  If an opinion cannot be expressed 
without resort to speculation, discuss why 
such is the case.  In this regard, indicate 
whether the inability to provide a definitive 
opinion is due to a need for further 
information or because the limits of medical 
knowledge have been exhausted regarding the 
etiology of the disability at issue or 
because of some other reason.

4.  The Veteran should be accorded an 
examination for his teeth.  The claims file, 
including a copy of this remand, should be 
made available to the examiner for review.  
The purpose of the examination is to 
determine the nature and extent of any dental 
disorder which may be present and 
specifically to determine whether the Veteran 
has a currently diagnosed disorder that was 
incurred in or is the result service trauma.  
All indicated studies are to be performed. 

Following the examination, the examiner 
should express opinions on the following 
questions: 

(a) What are the current dental diagnoses; 

(b) As to each currently diagnosed disorder, 
is it at least as likely as not (probability 
of 50 percent or greater) that such dental 
disorder was incurred in service or is 
otherwise related thereto.  Specifically, the 
examiner is also requested to indicate 
whether the Veteran has the loss of teeth due 
to the loss of substance of the body of the 
maxilla or mandible due to trauma in service 
and if so, whether the lost masticatory 
surface cannot be restored by suitable 
prosthesis.  The examiner should indicate 
whether any loss of teeth is due to the loss 
of the alveolar process as a result of 
periodontal disease.

Note: The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.

The examiner should review the entire record, 
including the statements of the Veteran, and 
provide a complete rationale for all opinions 
offered.  If an opinion cannot be expressed 
without resort to speculation, discuss why 
such is the case.  In this regard, indicate 
whether the inability to provide a definitive 
opinion is due to a need for further 
information or because the limits of medical 
knowledge have been exhausted regarding the 
etiology of the disability at issue or 
because of some other reason.

5.  Following completion of the foregoing, 
the AMC/RO must review the claims folder and 
ensure that all of the foregoing development 
has been conducted and completed in full.  In 
particular, the AMC/RO should determine 
whether the examiner has responded to all 
questions posed.  If not, the report must be 
returned for corrective action.  38 C.F.R. § 
4.2 (2010).

6.  After the requested development has been 
completed, the AMC/RO should readjudicate the 
merits of the Veteran's claims based on all 
the evidence of record, including any 
additional information obtained as a result 
of this remand.  If the benefits sought on 
appeal remain denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and given 
the opportunity to respond thereto.  

Thereafter, subject to current appellate 
procedures, the case should be returned to 
the Board for further appellate 
consideration, if in order.  The Board 
intimates no opinion as to the ultimate 
outcome of this case.  The appellant need 
take no action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


